Citation Nr: 1543252	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-16 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) with major depressive disorder and cognitive disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent disabling for residual posttraumatic and cluster headaches of tension and migraine features with phonophobia and photophobia.

3.  Entitlement to a compensable initial evaluation for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran performed active military service from November 2000 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in May 2011 and July 2011 by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.

The Veteran presented testimony at a hearing before the undersigned in July 2015.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to an evaluation in excess of 50 percent disabling for PTSD with major depressive disorder and cognitive disorder and entitlement to a compensable initial evaluation for traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraine headaches do not result in very frequent completely prostrating and prolonged attacks which are productive of severe economic inadaptability.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for migraine headaches have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the Veteran's claim for a higher evaluation for residual posttraumatic and cluster headaches of tension and migraine features with phonophobia and photophobia, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, VA's duty to notify has been satisfied.

The duty to assist has also been satisfied.  The Veteran's service treatment records, VA medical records, and private treatment records identified by the appellant as relevant to the appeal have been associated with the claims file.  The Veteran was also afforded VA examination in June 2011.  The Veteran was afforded the opportunity to present testimony before the undersigned at a hearing in July 2015.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent disabling for headaches.  The Veteran's headache disability is currently evaluated pursuant to 38 C.F.R. §§ 4.124a, Diagnostic Code 8100.

Migraine headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA treatment notes reveal complaints of headaches.

The Veteran was afforded a medical examination in June 2011.  The Veteran was noted to have cluster headaches related to TBI that had characteristic prostrating attacks twice a month.

In another examination report dated in June 2011 it was noted that the Veteran had headaches two to three times per week, of an average pain level of 3.  Pain was located on the right side of the frontal region and behind the right eye.  He was able to function during these headaches.  He had severe type headaches at least twice per month, located on the right temporal region and behind right eye, associated with nausea but no vomiting.  He was sensitive to light and noise and lies down in a dark room.  He took Excedrin which he finds helpful.  He has missed school due to these headaches as they are incapacitating and make it difficult for him to concentrate.  He had missed two days of work within the prior 12 months due to headaches.

In February 2014 the Veteran was noted to be in college through Vocational Rehabilitation.  He also noted that he continued with the same job, he completed the probationary period, and was working more than 40 hours a week.

At the hearing before the undersigned the Veteran reported that his headaches varied from none to twice a month.  He will not go outside when he has a headache because it is too bright.  He used Excedrin and it usually wipes him out.  The Veteran noted that his treatment at the Vet Center was not for his headaches.  He stated that he had not had treatment for his headaches in at least two years.  The Veteran reported that he had just quit his job.  He stated that it was not a good environment to begin with.  He stated that he was working on veterinary medical equipment and the employer wanted him to work 70 hours a week.  He continued to report that he was doing well in school paid for by Vocational Rehabilitation.

The Board finds that entitlement to an evaluation in excess of 30 percent disabling for headaches is not warranted.  At no point during the period on appeal have the Veteran's headaches been very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's headaches have been reported to be prostrating no more than twice a month.  In addition, the Veteran reported in February 2014 that he had a job and was working in excess of 40 hours a week.  Thereafter, the Veteran reported at the hearing in July 2015 that he just had to quit his job.  However, the reason given for quitting the job was unrelated to his headache disability and after that he enrolled in school, paid for by Vocational Rehabilitation.  Therefore, as the preponderance of the evidence is against an evaluation in excess of 30 percent disabling, the claim is denied.

The discussion above reflects that the symptoms of the Veteran's headache disability are contemplated by the applicable rating criteria.  The effects of the Veteran's headache disability, specifically the frequency of prostrating attacks and ensuing economic impact, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A claim for total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered with regard to the issue decided herein.  The Veteran does not contend and the record does not reveal that the Veteran is unemployable solely due to his headache disability.  The record reveals that the Veteran was employed and quit his job due to the hours demanded by his employer and that he is presently a student.  Accordingly, consideration of TDIU pursuant to Rice is not warranted at this time and will be reconsidered when the case is next before the Board.  


ORDER

An initial evaluation in excess of 30 percent disabling for residual posttraumatic and cluster headaches of tension and migraine features with phonophobia and photophobia is denied.


REMAND

Review of the claims file reveals that the Veteran receives continuous care from VA.  The most recent VA treatment record associated with the claims file is dated in June 2014.  As such, remand of the claims is necessary for attempts to be made to obtain and associate with the claims file records of the Veteran's treatment at VA since June 2014.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

An April 2011 VA examination report indicates that the Veteran received treatment from a Dr. M., in Westminster, Colorado for PTSD and depression.  Review of the claims file does not reveal that records regarding this treatment have been obtained and associated with the Veteran's file.  As such, remand of the claims is necessary for attempt to be made to obtain and associate the records of the Veteran's treatment by Dr. M., following receipt of any necessary authorization from the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran reported at the hearing before the undersigned and the VA treatment records reveal that the Veteran received treatment from the Denver Vet Center.  Review of the claims file reveals that some Vet Center records have been submitted by the Veteran.  However, it is unclear if complete Vet Center records regarding the Veteran have been associated with the claims file.  As such, on remand attempts must be made to obtain and associate complete treatment records regarding the Veteran from the Denver Vet Center, following receipt of any necessary authorization from the Veteran.  Id.

The most recent VA medical examination regarding the Veteran's PTSD with major depressive disorder and cognitive disorder was performed in June 2011.  Since that examination the Veteran has received continued treatment for his disability.  In addition, in a statement dated in July 2015, the Veteran's friend indicated that the Veteran had an increased need for isolation.  He also noted that the Veteran had recently left his job and had shown no interest in finding other work.  He had withdrawn from the one class he was to take during the summer and rarely left the house.  These statements indicate that the Veteran's psychiatric disability may have worsened since the prior VA examination.  Therefore, the Board finds that it must remand the claim to obtain a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The most recent VA medical examination regarding the Veteran's TBI was performed in June 2011.  Since that examination Vet Center treatment notes dated in March 2013 indicate that the Veteran had excess fatigue, disturbed sleep, headache, temporary hearing loss, ringing in the ears, vertigo or dizziness, irritability or aggression, anxiety, depression, apathy of lack of spontaneity, affective liability, speech difficulty, changes in personality, and slowed thinking.  Memory function was noted to impaired.  He also had weight gain and low energy level.  Although many of these symptoms were noted upon examination in June 2011, some, including vertigo or dizziness and apathy of lack of spontaneity, appear to be new.  In addition, it is unclear what symptoms are solely due to TBI and are not associated with the Veteran's service connected psychiatric disability.  As such, the Board finds it necessary to afford the Veteran an examination to assess the current, nature, extent and severity of his TBI disability, and to discern, to the extent possible, what symptoms can be attributed solely to TBI.  See id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran that are dated since June 2014.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. M., in Westminster, Colorado and the Denver Vet Center.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service- connected PTSD with major depressive disorder and cognitive disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD with major depressive disorder and cognitive disorder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service- connected traumatic brain injury disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the traumatic brain injury disorder.  The appropriate DBQs should be filled out for this purpose, if possible.  In addition, the examiner should, to the extent possible, identify the symptoms that are solely attributable to TBI and are not attributable to the Veteran's service-connected psychiatric disorder.

5.  Thereafter, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


